Title: From George Washington to James Anderson, 20 February 1797
From: Washington, George
To: Anderson, James


                        
                            Mr Anderson, 
                            Philadelphia 20th Feb. 1797.
                        
                        Your letter of the 14th enclosing the weekly Reports, was received on Saturday
                            last.
                        The opinion you have formed of the Overseers, under your Superintendance, is, I
                            dare say, very correct; and if the Negros will not do their duty by fair means, they must be
                            compelled to do it; so far therefore from taking the latter amiss, that I consider it as a
                            part of your duty. It has always been my aim to feed & cloath them well, &
                            to be careful of them in sickness; in return, I expect such labour as they ought to render;
                            and not after night walking & fatigue, withdraw from work under pretence of pains and
                            ache’s, which do not shew, and have no other evidence of their existence than what proceeds
                            from a deceitful declaration.
                        Whenever they complain of sickness, examine their cases without delay; that if
                            it be real, aid may be called in, in time; & if obviously feigned, that they may not
                            be indulged in their idle habits.
                        The Vessel for Alexandria will, it is said, leave this Port tomorrow or next
                            day; by her you will receive, if no accident happens to her, five bushels of Clover Seed,
                            and 12 lbs. of what is called American red clover; said to be longer getting to maturity,
                            but affording a much heavier crop: whether there be any real difference between the two, or
                            whether it is a catch penny deception, remains to be ascertained; for which reason I request
                            you to give it a fair trial—the Vessel will also have on board 10 bushls of the Apricot
                            Potatoes, & 10 bushels of English white; these are reputed the earliest that comes
                            to this market. They are in good flour barrels, wch may be sent to the Mill when emptied:
                            besides these, there is in the tierce which contains the clover seed, about half a bushel of
                            another kind of Potatoes, which a gentleman lately from England has sent me as being of a
                            valuable sort. A barrel of Beef also goes, & may remain in the pickle until we come
                            home if it appears to be in good order.
                        I never placed much dependance upon Mr Landon Carter for Pease, nor would I
                            have you place any, if you do not hear from him soon after the receipt of this Letter.
                        The small quantity of white and grey Peas mentioned by you, proceed from what I
                            imported last year: make the most of them: and the small field by your house (if the fence
                            is sufficient) will be an excellent place for these varieties of little matter.
                        Inform the Gardener of what fruit trees I shall certainly want, that they may
                            not be otherwise disposed of. I will make enquiry after flax seed, but with respect to
                            Buckwheat, I imagine you may obtain it cheaper in Loudoun than here. The other articles
                            mentioned in your letter shall be got, & sent round with my Goods.
                        I have no doubt of your finding difficulty enough in promoting hedging; had I
                            not done so, and been so much from home, my Inclosures would all have been under live fences
                            ’ere this: Do not be discouraged by the backwardness in the Overseers—when I come home, I
                            shall give you all the aid & support in my power. Do carry this plan into effect. I
                            am Your friend &ca
                        
                            Go: Washington
                            
                        
                    